Opinión concurrente del
Juez Asociado Señor Negrón García.
I
Suscribimos el dictamen mayoritario que confirma el decreto de inconstitucionalidad del Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), sobre las resoluciones conjuntas que confieren a la Rama Legis-lativa, a través de sus senadores y representantes por dis-trito, la facultad de decidir cómo disponer los fondos asig-nádoles provenientes del denominado “barril de tocino”.
Evidentemente esas resoluciones infringen el esquema de separación de poderes en que se apuntala nuestro régi-men constitucional. Sólo requieren al legislador por dis-trito someter al Administrador de Servicios Municipales —hoy día, Oficina del Comisionado de Asuntos Municipa-les— una relación de las obras y mejoras permanentes, así como de otras obras, adquisición de equipo, compra de ma-teriales y otras actividades de interés social, dándoles el poder absoluto de disponer así de los fondos. El resultado final es conferirle a la Asamblea Legislativa la facultad de ejecutar leyes, atributo exclusivo del Primer Ejecutivo.
La carencia de especificidad sobre el destino de los fon-dos que comprenden el “barril de tocino” tiene el potencial y genera el peligro de desvío en sus desembolsos. Ello difi-*470culta, a su vez, la fiscalización necesaria para preservar la pureza del sistema democrático.
II
No podemos, sin embargo, avalar los pronunciamientos en torno al ámbito y alcance de la legitimación de legisla-dores (Parte IV), fundados en las injustas decisiones de Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992), y Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992), respectivamente.
Como expresáramos en la primera decisión, esa norma anquilosa el proceso evolutivo liberal que reconoce el dere-cho de los legisladores “a reivindicar las prerrogativas de sus cargos”. Reiteramos una vez más lo erróneo de soste-ner que el derecho de fiscalización de las minorías halla su epílogo “con la sola participación en ‘el debate y proceso legislativo’, esto es, con votar a favor o en contra de una ley”. Como señaláramos, contrario a la corriente doctrina-ria prevaleciente en el ámbito federal, nuestra Constitu-ción reconoce expresamente a las minorías legislativas el papel de fiscalizadores, aun bajo las circunstancias más desfavorables. 4 Diario de Sesiones de la Convención Cons-tituyente 2590 (1961); Fuster v. Buso, 102 D.P.R. 327, 342 (1974).
Negar fuera de la arena política la legitimación activa a los legisladores para vindicar sus derechos constituciona-les es reducir esa función a meros espectadores y, ante los abusos mayoritarios, cerrarles las puertas de los tribunales. Así olvidamos que, a fin de cuentas, la legitima-ción activa de los legisladores nace de la Constitución. Nuestra ley fundamental visualiza a las minorías como el instrumento democrático de fiscalización idóneo para fre-nar los excesos de las mayorías.
Es obvio, que si cualesquiera —Primer Ejecutivo o la Asamblea Legislativa— menoscaba o incumple dicho deber constitucio-*471nal, el otro poder puede legítimamente venir a los tribunales a compeler su cumplimiento. Y en sana lógica es ineludible con-cluir que si la Asamblea Legislativa, como Cuerpo, no actúa en defensa de sus prerrogativas constitucionales, cualquiera de sus miembros tiene legitimación activa para acudir a los tribu-nales y obligar al Primer Ejecutivo a cumplir con el deber afir-mativo impuesto por nuestra Constitución. Esa es la única forma que puede evitarse que se menoscabe su voto. No concebi-mos cómo en un gobierno de leyes, no hombres, un legislador venga obligado a aceptar dócil y pasivamente la inconstitucio-nalidad o ilegalidad de un acto ejecutivo que anula una legis-lación vigente —y sus votos— por el simple hecho de ostentar esa condición. En materia de justiciabilidad, no debemos con-fundir legitimidad con “cuestión política”. (Énfasis en el original suprimido y énfasis suplido.) Hernández Torres v. Gobernador, supra, págs. 853-854, opinión disidente.
i — I hH I — I
Ahora bien, en este caso el demandante apelado David Noriega Rodríguez no sufrió un daño claro y palpable a sus prerrogativas y funciones legislativas y, por ende, no tiene legitimación activa. Como expresáramos en nuestro disenso en Hernández Torres v. Gobernador, supra, pág. 851, opinión disidente, citando a L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 151, “ ‘procede reconocerle a un legislador legi-timación activa [standing] cuando demuestra que la actua-ción impugnada tiene el efecto de anular su voto, pasado o futuro, o cuando están en juego otros aspectos fundamen-tales de sus prerrogativas legislativas’ ”. (Traducción nues-tra y énfasis en el original.)
Contrario a la situación de aquel caso en que Noriega Rodríguez había votado contra la ley de presupuesto im-pugnada, en el caso ante nos votó a favor de la R.C. de la C. Núm. 891 y no participó en la R.C. del S. Núm. 356. Ese proceder legislativo le impide invocar daño a sus prerroga-tivas y utilizar el foro judicial para impugnar lo que no combatió.
*472- O -
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
La opinión que emitimos hoy reafirma los criterios que hemos elaborado para determinar si un legislador tiene legitimación activa para instar un pleito. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992). El presente caso claramente demuestra que existen ocasiones en que un legislador posee legitimación para cuestionar una actuación u omisión de la Rama Ejecutiva, la cual es-tima inconstitucional. Específicamente, resolvemos que cuando las prerrogativas de un legislador se ven directa-mente afectadas por la decisión del Gobernador de Puerto Rico de no poner en vigor una ley, en este caso, viéndose impedido de adjudicar los fondos que por ley le correspon-día distribuir, éste tendrá legitimación para impugnar la omisión de la Rama Ejecutiva de ponerla en vigor.
Por otro lado, también concluimos que las resoluciones impugnadas infringen nuestro principio constitucional de separación de poderes. Al así hacerlo, reiteramos la vigen-cia e importancia de nuestros pronunciamientos en Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 70-77 (1944), los cuales son endosados por la opinión que hoy emitimos. Aunque Banco Popular, Liquidador v. Corte, supra, fue re-suelto hace cincuenta años, lo que allí sostuvimos sobre el análisis judicial que debemos seguir ante problemas de se-paración de poderes es de igual o más vigencia hoy que entonces. En dicho caso expresamos que “la separación ab-soluta [de poderes] nunca ha existido y nunca se pretendió que existiera. ... [N]o se puede afirmar con demasiado én-fasis que las ramas gubernamentales están tan interrela-cionadas en sus funciones como son independientes entre sí. ... Las exigencias gubernamentales han hecho necesario que se liberalice una mera adhesión doctrinaria a un prin-*473cipio tan flexible y práctico, que es grandemente una cues-tión de juiciosa aproximación, como la de la separación de poderes”. Banco Popular, Liquidador v. Corte, supra, págs. 71-76. Sostuvimos, además, citando a Holmes, que:
“Las grandes disposiciones de la Constitución no establecen y dividen los campos en blanco y negro. Se encuentra que aun las más específicas terminan en la penumbra fundiéndose gradual-mente de un extremo a otro. ... No parece necesitarse argumen-tación para demostrar que no importa cómo las disfracemos por medio de palabras disimuladoras no podemos obtener la distin-ción entre funciones legislativas y ejecutivas con precisión ma-temática y dividir las ramas en compartimientos impenetrables ...”. Banco Popular, Liquidador v. Corte, supra, pág. 73 esc. 2.(1)
Por lo anteriormente expuesto, ante problemas de sepa-ración de poderes, utilizamos un enfoque flexible que otorga sustancial deferencia a las Ramas Políticas en cuanto a su definición de lo que son funciones “ejecutivas” y “legislativas”.(2) Como correctamente señala la opinión del Tribunal en el presente caso, para determinar si se ha vio-lado el principio de separación de poderes debemos exami-nar cada situación, determinando en cada caso específico (1) si la función específica ha sido expresamente asignada por la Constitución a la rama gubernamental que trata de ejercitarla, o (2) si su ejecución por tal rama es un inci-dente necesario para el ejercicio de otras funciones que le fueron expresamente conferidas. Banco Popular, Liquidador v. Corte, supra, pág. 74.
Es menester señalar que la jurisprudencia sobre la se-paración de poderes en el ámbito federal no es obligatoria en Puerto Rico cuando resolvamos controversias sobre la separación de poderes en nuestro ordenamiento gubernamental. Aunque acudimos a dicha jurisprudencia *474para apoyar la decisión en el presente caso, ello no significa que estemos incorporando a nuestra doctrina de separa-ción de poderes el rígido enfoque que la jurisprudencia ci-tada toma ante problemas de separación de poderes ni tampoco las conclusiones que adopta. Véanse: P.L. Strauss, Formal and Functional Approaches to Separation of Powers Questions — A Foolish Inconsistency?, 72 (Núm. 3) Cornell L. Rev. 488, 489 (1987); T.O. Sargentich, The Contemporary Debate about Legislative — Executive Separation of Powers, 72 Cornell L. Rev. 430 (1987); B. Schwartz, Curiouser and Curiouser: The Supreme Court’s Separation of Powers Wonderland, 65 (Núm. 4) Notre Dame L. Rev. 587, 600 y 606 (1990); J.L. Entin, Separation of Powers, the Political Branches, and the Limits of Judicial Review, 51 Ohio St. L.J. 175, 192-195, 197-200 y 210-213 (1990); Nota, Separation of Powers: No Longer Simply Hanging in the Balance, 79 (Núm. 1) Geo. L.J. 173, 173-182 (1990); Nota, The Vesting Clauses, the Nixon Test, and the Pharaoh’s Dreams, 78 (Núm. 5) Va. L. Rev. 1253 (1992).
En el presente caso, los legisladores, en su capacidad oficial, interpretan, administran y ponen en vigor el man-dato legislativo contenido en las resoluciones impugnadas. Como correctamente concluye la opinión del Tribunal, esta función no fue expresamente asignada por la Constitución a la Rama Legislativa ni a sus miembros o agentes, ni es un incidente necesario para el ejercicio de otras funciones que sí le fueron expresamente conferidas. En la ejecución de las resoluciones impugnadas la función de la Rama Eje-cutiva quedaría reducida a una puramente ministerial, quedando toda la discreción en manos de los legisladores.(3) La decisión del Tribunal asegura que no se *475altere el delicado balance entre los poderes gubernamenta-les y constituye una contribución importante al desarrollo de nuestro esquema republicano de gobierno y a la vida democrática.

 Fue el punto de vista de Holmes el que eventualmente prevaleció. Nota, The Vesting Clauses, the Nixon Test, and the Pharaoh’s Dreams, 78 (Núm. 5) Va. L. Rev. 1253, 1259-1260 (1992).


 Las ramas políticas tienen suficientes recursos para defenderse una frente a la otra. J.L. Entin, Separation of Powers, the Political Branches, and the Limits of Judicial Review, 51 Ohio St. L.J. 175, 209 (1990); Nota, supra.


 También resulta inconstitucional la legislación aquí impugnada bajo el cri-terio, también flexible, esbozado por el Juez White en su opinión disidente en Bowsher v. Synar, 478 U.S. 714 (1986). En dicha opinión se expresa que el poder ejecutivo consiste en interpretar y poner en vigor el mandato de una ley y que la separación de poderes impide al Congreso reservarse poderes ejecutivos para sí o para sus agentes. *475Se añade que, por lo general, el proceso legislativo le concede a cada rama una oportunidad amplia de defender sus intereses y que, en última instancia, debe exa-minarse “whether the Act so alters the balance of authority among the branches of government as to pose a genuine threat to basic division between the lawmaking power and the power to execute the law”. Bowsher, supra, pág. 776.